           Case 2:20-cv-00965-JCM-EJY Document 83 Filed 03/04/21 Page 1 of 22




 1   MARK J. CONNOT (SBN 10010)
     FOX ROTHSCHILD LLP
 2   1980 Festival Plaza Drive, Suite 700
     Las Vegas, NV 89135
 3
     Telephone: (702) 699-5924
 4   Facsimile: (702) 597-5503
     mconnot@foxrothschild.com
 5
     JOYCE C. WANG (pro hac vice)
 6   (CA SBN 121139 )
     COLIN C. MUNRO (pro hac vice)
 7
     (CA SBN 195520)
 8   CARLSON, CALLADINE & PETERSON LLP
     353 Sacramento Street, 16th Floor
 9   San Francisco, California 94111
     Telephone:    (415) 391-3911
10   Facsimile:    (415) 391-3898
11   jwang@ccplaw.com
     cmunro@ccplaw.com
12
     Attorneys for Defendant Affiliated
13   FM Insurance Company
14                               UNITED STATES DISTRICT COURT
15                                        DISTRICT OF NEVADA
16
     TREASURE ISLAND, LLC,                                 CASE NO.: 2:20-cv-00965-JCM-EJY
17

18                  Plaintiff,
                                                           DEFENDANT AFFILIATED FM
19          vs.                                            INSURANCE COMPANY’S MOTION
                                                           FOR LEAVE TO FILE
20   AFFILIATED FM INSURANCE COMPANY,                      SUPPLEMENTAL AUTHORITY
21
                   Defendant.
22

23          Defendant Affiliated FM Insurance Company (“AFM”), pursuant to Local Rule 7-2(g),
24   respectfully seeks leave to file a Notice of Supplemental Authority, attached hereto as Exhibit 1, to
25   provide this Court with one additional, particularly persuasive decision supporting its Motion for
26   Partial Judgment on the Pleadings (ECF No. 42): Circus Circus LV, LP v. AIG Specialty Ins. Co.
27   (“Circus Circus”), United States District Court for the District of Nevada, Case No.: 2:20-cv-01240-
28
                                                  1
            Case 2:20-cv-00965-JCM-EJY Document 83 Filed 03/04/21 Page 2 of 22




 1   JAD-NJK, decided February 26, 2021. This decision was issued after AFM filed its Motion on

 2   November 2, 2020.

 3           Local Rule 7-2(g) provides that a court may grant leave to file supplemental authority “for

 4   good cause.” Good cause exists, inter alia, “when the supplemental authority is precedential or is an

 5   authority that is particularly persuasive or helpful.” Hunt v. Washoe Cty. Sch. Dist., No.

 6   318CV00501LRHWGC, 2019 WL 4262510, at *3 (D. Nev. Sept. 9, 2019). Here, good cause exists

 7   because (1) AFM could not have previously cited the Circus Circus decision, as it was not yet issued when

 8   AFM filed its Motion (see ECF No. 42, filed Nov. 2, 2020); and (2) Judge Dorsey’s reasoning in Circus

 9   Circus is particularly helpful. The Circus Circus decision specifically addresses the same legal issues that

10   are central to the instant case, including: (1) whether COVID-19’s impact and associated closure orders

11   constitute physical loss or damage; (2) whether claims for business interruption due to COVID-19 are

12   excluded by the policy’s contamination exclusion; and (3) whether the insurer properly denied coverage for

13   the claims based on COVID-19 closures. The policy and factual allegations in Circus Circus are

14   functionally identical to those at issue in this case.

15

16   DATED: March 4, 2021.

17                                             Respectfully submitted,

18                                             CARLSON CALLADINE & PETERSON LLP

19
                                               /s/ Joyce C. Wang
20
                                               JOYCE C. WANG (pro hac vice)
21                                             (CA SBN 121139)
                                               COLIN C. MUNRO (pro hac vice)
22                                             (CA SBN 195520)
                                               353 Sacramento Street, 16th Floor
23                                             San Francisco, California 94111
                                               Telephone: (415) 391-3911
24
                                               Fax: (415) 391-3898
25                                             jwang@ccplaw.com
                                               cmunro@ccplaw.com
26

27

28
                                                      2
     Case 2:20-cv-00965-JCM-EJY Document 83 Filed 03/04/21 Page 3 of 22




 1                           MARK J. CONNOT (10010)
                             FOX ROTHSCHILD LLP
 2                           1980 Festival Plaza Drive, Suite 700
                             Las Vegas, NV 89135
 3
                             Telephone: (702) 699-5924
 4                           Fax: (702) 597-5503
                             mconnot@foxrothschild.com
 5
                             Attorneys for Defendant
 6                           Affiliated FM Insurance Company
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                   3
           Case 2:20-cv-00965-JCM-EJY Document 83 Filed 03/04/21 Page 4 of 22




 1                                      CERTIFICATE OF SERVICE

 2          The undersigned counsel hereby certifies that on March 4, 2021, a true and correct copy of
 3   DEFENDANT AFFILIATED FM INSURANCE COMPANY’S MOTION FOR LEAVE TO
 4   FILE SUPPLEMENTAL AUTHORITY was electronically filed with the Clerk of Court via the
 5   Court’s CM/ECF System and will be sent electronically to all registered participants as identified on
 6   the Notice of Electronic Filing.
 7          This 4th day of March, 2021.
 8

 9                                                /s/ Joyce C. Wang
                                                  Joyce C. Wang *
10                                                CARLSON CALLADINE & PETERSON LLP
                                                  jwang@ccplaw.com
11                                                Phone: (415) 391-8737
12
                                                  *Admitted pro hac vice
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  4
Case 2:20-cv-00965-JCM-EJY Document 83 Filed 03/04/21 Page 5 of 22




                        INDEX OF EXHIBITS



EXHIBIT                                 DOCUMENT
  NO.                                  DESCRIPTION

   1                          AFFILIATED FM’S [PROPOSED]
                        NOTICE OF SUPPLEMENTAL AUTHORITY

   A                     EXHIBIT A TO [PROPOSED] NOTICE OF
                               SUPPLEMENTAL AUTHORITY
             Circus Circus LV, LP v. AIG Specialty Insurance Co., 2021U.S. Dist.
             LEXIS 36306, Case No. 2:20-cv-01240-JAD-NJK JGB (Feb. 26, 2021)
Case 2:20-cv-00965-JCM-EJY Document 83 Filed 03/04/21 Page 6 of 22




                     EXHIBIT 1




   AFFILIATED FM’S [PROPOSED]
    NOTICE OF SUPPLEMENTAL
           AUTHORITY




                     EXHIBIT 1
           Case 2:20-cv-00965-JCM-EJY Document 83 Filed 03/04/21 Page 7 of 22




 1   MARK J. CONNOT (SBN 10010)
     FOX ROTHSCHILD LLP
 2   1980 Festival Plaza Drive, Suite 700
     Las Vegas, NV 89135
 3
     Telephone: (702) 699-5924
 4   Facsimile: (702) 597-5503
     mconnot@foxrothschild.com
 5
     JOYCE C. WANG (pro hac vice)
 6   (CA SBN 121139 )
     COLIN MUNRO (pro hac vice)
 7
     (CA SBN195520)
 8   CARLSON, CALLADINE & PETERSON LLP
     353 Sacramento Street, 16th Floor
 9   San Francisco, California 94111
     Telephone:    (415) 391-3911
10   Facsimile:    (415) 391-3898
11   jwang@ccplaw.com
     cmunro@ccplaw.com
12
     Attorneys for Defendant Affiliated
13   FM Insurance Company
14                               UNITED STATES DISTRICT COURT
15                                        DISTRICT OF NEVADA
16

17   TREASURE ISLAND, LLC,                                CASE NO.: 2:20-cv-00965-JCM-EJY

18                 Plaintiff,
                                                          DEFENDANT AFFILIATED FM
19          vs.                                           INSURANCE COMPANY’S NOTICE
                                                          OF SUPPLEMENTAL AUTHORITY
20
     AFFILIATED FM INSURANCE COMPANY,
21
                   Defendant.
22

23

24          Defendant Affiliated FM Insurance Company (“AFM”) submits this Notice of Supplemental

25   Authority in further support of its Motion for Partial Judgment on the Pleadings (ECF 42). On

26   February 26, 2021, the Honorable Jennifer A. Dorsey, District Judge, issued a decision and order in

27   Circus Circus LV, LP v. AIG Specialty Insurance Co., 2021 U.S. Dist. LEXIS 36306, Case No.

28   2:20-cv-01240-JAD-NJK JGB (Feb. 26, 2021) (“Circus Circus”) (attached as Exhibit A, 1-9). The
                                                 1
           Case 2:20-cv-00965-JCM-EJY Document 83 Filed 03/04/21 Page 8 of 22




 1   Circus Circus decision is particularly persuasive and helpful to the present matter because, in granting

 2   the insurer’s motion to dismiss a COVID-19 business interruption claim, Judge Dorsey interpreted

 3   policy provisions very similar to those at issue here, as well as addressed allegations virtually identical

 4   to those made by Treasure Island. Significantly, Judge Dorsey held that neither the presence of

 5   COVID-19 nor the temporary closures due to governmental orders constituted physical loss or

 6   damage. She also held that the exclusion for contaminants or pollution precluded coverage. Finally,

 7   she ruled that, since the claim was not covered, the insurer had not breached the implied covenant of

 8   good faith and fair dealing or violated NRS 686A(1)(e).

 9           In Circus Circus, the policyholder sought coverage from AIG Specialty Insurance Company

10   for economic losses stemming from the government mandated closure of its casino due to the COVID-

11   19 pandemic. The AIG policy provided coverage for “all risks of direct physical loss or damage”

12   subject to the terms and exclusions of the policy. Id. at *3. The policy also excluded coverage for

13   “pollutants or contaminants” including “bacteria, virus or hazardous substances[.]” Id. at *4. AIG

14   denied coverage because there was no physical loss or damage and, to the extent there was, the loss

15   was excluded. Circus Circus filed suit alleging breach of contract and seeking declaratory relief. Id. at

16   *6.

17           In its complaint, Circus Circus alleged that it had “experienced direct ‘physical damage’ to its

18   property because of COVID-19 . . . [and] physical damage to property because it contaminates objects

19   and surfaces as described above.” 1 Id. at *10. Circus Circus also alleged that the governor had ordered

20   closures because of the physical damage, in addition to efforts to stem the spread of the pandemic. Id.

21   at *3. Furthermore, as Treasure Island did here, Circus Circus alleged that the virus that spreads the

22   disease remained on surfaces for up to three days. Id. at *10.

23           Though Judge Dorsey acknowledged that no Nevada court had interpreted “direct physical loss

24   or damage,” she noted that the Nevada Supreme Court generally considers loss of function as a

25   prerequisite to coverage under property policies. Id. at *8 and fn. 29 (citing Fed. Ins. Co. v. Coast

26
     1
27    Notably, these allegations are functionally identical to those set forth in Treasure Island’s Complaint (e.g.,
     ECF 1, ¶¶ 19-22), perhaps because Circus Circus’ complaint was prepared by the same attorneys who represent
28   Treasure Island in the instant matter.
                                                      2
           Case 2:20-cv-00965-JCM-EJY Document 83 Filed 03/04/21 Page 9 of 22




 1   Converters, 339 P.3d 1281, 1283 (Nev. 2014) and Farmers Home Mut. Ins. Co. v. Fiscus, 725 P.2d

 2   234, 236 (Nev. 1986)). Judge Dorsey went on to consider court decisions in Nevada and California

 3   that have addressed the issue of what constitutes direct physical loss or damage, as well as those of

 4   other federal district courts that have viewed the issue in the context of the COVID-19 pandemic, the

 5   vast majority of which concluded that the economic losses allegedly caused by COVID-19 are not

 6   physical loss or damage covered by property insurance policies. Circus Circus, at **8-9 and fn. 33. In

 7   recognizing the weight of this authority, Judge Dorsey reasoned that physical loss or damage required

 8   a “distinct, demonstrable, physical alteration of the property”, or a “physical change in the condition of

 9   the property” and therefore neither Circus Circus’ conclusory allegations of damage nor the temporary

10   loss of use as a result of the closure orders triggered policy coverage predicated on this requirement.

11   Id. at **9-10 (internal citations and quotations omitted). In reaching this conclusion, the court rejected

12   Circus Circus’ reliance on JGB Vegas Retail Lessee, LLC v. Starr Surplus Lines Insurance Co., No. A-

13   20-816628-B (Nev. Dist. Ct. Nov. 30, 2020), noting that the unpublished state trial court decision was

14   based on a more lenient pleading standard than what is required under the Federal Rules of Civil

15   Procedure. 2 Circus Circus, at **12-13.

16           Judge Dorsey then addressed the exclusion for “pollutants or contaminants” and flatly rejected

17   Circus Circus’ argument that the exclusion was subject to multiple interpretations and therefore

18   ambiguous. Id. at **14-15. Rather, the Judge made it clear that “the SARS-CoV-2 virus and resulting
19   COVID-19 pandemic falls squarely within the policy’s pollutants or contaminants exclusion.” Id. at

20   *15. Accordingly, Judge Dorsey held that, even if Circus Circus had alleged a physical loss or damage,

21   the loss was nonetheless excluded in accordance with the plain language of the policy. Id. at **15-16.

22           Finally, Judge Dorsey held that Circus Circus could not pursue causes of action for breach of

23   the implied covenant of good faith and fair dealing or NRS 686A.310(1)(e) because AIG had a

24   reasonable basis to deny the claim. Id. at **18-19. She allowed Circus Circus to amend the complaint

25   to allege a single cause of action for violation of NRS 686A.310(1)(c), based on AIG’s alleged hiring

26

27
     2
      Worth noting is the fact that Treasure Island has argued that this case is the only precedent the Court should
28   consider in ruling on AFM’s motion. (ECF 51-1.)
                                                      3
          Case 2:20-cv-00965-JCM-EJY Document 83 Filed 03/04/21 Page 10 of 22




 1   of an unlicensed adjuster to investigate the claim, something Treasure Island has not and cannot allege

 2   here. Id. at *20.

 3           Here, the Court should reach the same conclusions that were reached in Circus Circus. As

 4   Judge Dorsey held in Circus Circus, Treasure Island’s allegations of the presence of COVID-19 do not

 5   meet the requirement of a “distinct, demonstrable physical alteration of property.” In addition, the

 6   Court should reject any argument that the temporary inability to use the premises due to COVID-19

 7   and/or the closure orders satisfies the requirement of physical loss or damage. As such, Treasure Island

 8   has not, and cannot, allege physical loss or damage to trigger coverage under the provisions of the

 9   AFM Policy (with the possible exception of Communicable Disease coverage subject to all Policy

10   terms and conditions and its applicable sublimit).

11           This Court should also follow Judge Dorsey’s decision that coverage for any loss allegedly

12   caused by COVID-19 is clearly precluded by the Policy’s Contamination Exclusion. The AFM Policy

13   defines contamination as:

14           any condition of property due to the actual or suspected presence of any foreign
             substance, impurity, pollutant, hazardous material, poison, toxin, pathogen or
15           pathogenic organism, bacteria, virus, disease causing or illness causing agent,
             fungus, mold or mildew.
16

17   (Compl., Ex. A, Dkt. 2-1, p. 58 (emphasis added)).
18           Thus, like the exclusion at issue in Circus Circus, which was found to “broadly limit[s]
19   liability for health-harming contaminants and environmental pollutants”, (including COVID-19 Circus
20   Circus, at *15), so too does AFM’s exclusion. (Compl., Ex. A, Dkt. 2-1, p. 6.) Similarly, like the court
21   held in Circus Circus, there being a reasonable basis for AFM to deny the claim, Treasure Island has
22   no basis for causes of action for its breach of the implied covenant of good faith and fair dealing or
23   NRS 686A.310(1)(e) claims. Circus Circus, at *19.
24           As Judge Dorsey made clear in the Circus Circus decision, the weight of authority from other
25   federal courts holds that the presence of COVID-19 cannot constitute physical loss or damage and, if it
26   does, coverage is precluded by the contamination exclusion. AFM urges this Court to follow her lead.
27

28
                                                   4
     Case 2:20-cv-00965-JCM-EJY Document 83 Filed 03/04/21 Page 11 of 22




 1    DATED: March ___, 2021.

 2                              Respectfully submitted,

 3                              CARLSON CALLADINE & PETERSON LLP
 4                              /s/ to be filed if the Court grants leave
                                JOYCE C. WANG (pro hac vice)
 5                              (CA SBN 121139)
 6                              COLIN MUNRO (pro hac vice)
                                (CA SBN195520)
 7                              353 Sacramento Street, 16th Floor
                                San Francisco, California 94111
 8                              Telephone: (415) 391-3911
                                Fax: (415) 391-3898
 9                              jwang@ccplaw.com
10
                                MARK J. CONNOT (10010)
11                              FOX ROTHSCHILD LLP
                                1980 Festival Plaza Drive, Suite 700
12                              Las Vegas, NV 89135
                                Telephone: (702) 699-5924
13
                                Fax: (702) 597-5503
14                              mconnot@foxrothschild.com

15                              Attorneys for Defendant Affiliated
                                FM Insurance Company
16

17

18
19

20

21

22

23

24

25

26

27

28
                                       5
          Case 2:20-cv-00965-JCM-EJY Document 83 Filed 03/04/21 Page 12 of 22




 1                                   CERTIFICATE OF SERVICE

 2          The undersigned counsel hereby certifies that on March ___, 2021, a true and correct copy
 3
     of DEFENDANT AFFILIATED              FM     INSURANCE         COMPANY’S           NOTICE     OF
 4
     SUPPLEMENTAL AUTHORITY was electronically filed with the Clerk of Court via the Court’s
 5
     CM/ECF System and will be sent electronically to all registered participants as identified on the
 6
     Notice of Electronic Filing.
 7

 8          This ____th day of March, 2021.

 9
                                                /s/ to be served if the Court grants leave
10                                              Joyce C. Wang *
11                                              CARLSON CALLADINE & PETERSON LLP
                                                jwang@ccplaw.com
12                                              Phone: (415) 391-8737

13                                              *Admitted pro hac vice
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                6
    Case 2:20-cv-00965-JCM-EJY Document 83 Filed 03/04/21 Page 13 of 22




                         EXHIBIT A

   to [Proposed] Notice of Supplemental
                 Authority



Circus Circus LV, LP v. AIG Specialty Insurance Co., 2021
U.S. Dist. LEXIS 36306, Case No. 2:20-cv-01240-JAD-NJK
JGB (Feb. 26, 2021)




                         EXHIBIT A
           Case 2:20-cv-00965-JCM-EJY Document 83 Filed 03/04/21 Page 14 of 22


No Shepard’s Signal™
As of: March 1, 2021 5:57 PM Z


                            Circus Circus Lv v. Aig Specialty Ins. Co.
                                 United States District Court for the District of Nevada
                                 February 26, 2021, Decided; February 26, 2021, Filed
                                          Case No.: 2:20-cv-01240-JAD-NJK

Reporter
2021 U.S. Dist. LEXIS 36306 *

                                                             Opinion by: Jennifer A. Dorsey
Circus Circus LV, LP, Plaintiff v. AIG Specialty
Insurance Company, Defendant


                                                             Opinion
Core Terms
coverage, physical loss, insured, virus, casino, courts,     Order Granting Defendant's Motion to Dismiss,
futile, cause of loss, amend, motion for leave, physical     Denying its Motion for Leave to File Supplemental
damage, pollutants, pandemic, damaged,                       Authority, and Granting Plaintiff's Motion for Leave
Contaminants, Interruption, discovery, closure, losses,      to Amend
leave to amend, extra expense, good cause,
supplemental, allegations, alteration, argues                [ECF Nos. 17, 54, 62]

                                                             Circus Circus sues AIG Specialty Insurance Company
                                                             for failing to provide coverage for economic losses it
Counsel: [*1] For Circus Circus LV, LP, Plaintiff:           incurred from the government-mandated closure of its
Rachel Hudgins, LEAD ATTORNEY, PRO HAC VICE,                 casino during the COVID-19 pandemic.1 AIG moves to
Hunton Andrew Kurth LLP, Atlanta, GA; Renee M Finch,         dismiss under Federal Rule of Civil Procedure 12(b)(6),
LEAD ATTORNEY, Messner Reeves LLP, Las Vegas,                arguing that Circus Circus's "all risks" [*2] policy does
NV; Christopher Cunio, Harry Manion, PRO HAC VICE,           not cover its claims and any alleged damage caused by
Hunton Andrews Kurth LLP, Boston, MA; Kevin V Small,         the SARS-CoV-2 virus is precluded by its pollutants-or-
PRO HAC VICE, Hunton Andrews Kurth LLP, New                  contaminants exclusion.2 Due to the nationwide
York, NY; Michael S Levine, PRO HAC VICE, HUNTON             prevalence of these suits, AIG also seeks leave to file
ANDREWS KURTH LLP, Washington, DC.                           supplemental authority for my consideration.3 Circus
                                                             Circus maintains that it has sufficiently alleged coverage
                                                             under its policy, and seeks leave to amend to add
For AIG Specialty Insurance Company, Defendant: Erin
                                                             additional claims for breach of the implied covenant of
E. Bradham, LEAD ATTORNEY, PRO HAC VICE,
                                                             good faith and fair dealing and violations of Nevada
Dentons US LLP, Phoenix, AZ; Kristen T. Gallagher,
                                                             law.4
LEAD ATTORNEY, McDonald Carano Wilson LLP, Las
Vegas, NV; M. Keith Moskowitz, LEAD ATTORNEY,
                                                             I find that AIG's additional filing does not aid my decision
PRO HAC VICE, Dentons US LLP, Chicago, IL.
                                                             in this case because AIG provides no additional,


                                                             1 ECF   No. 1 (complaint).
Judges: Jennifer A. Dorsey, United States District
Judge.                                                       2 ECF   No. 17 (motion to dismiss).
                                                             3 ECF   No. 54 (motion for leave to file supplemental authority).
                                                             4 ECF   No. 62 (motion for leave to amend).
                   Case 2:20-cv-00965-JCM-EJY Document 83 Filed 03/04/21 Page 15 of 22
                                                                                                                Page 2 of 9
                                              2021 U.S. Dist. LEXIS 36306, *2

controlling precedent, so I deny its motion for leave to             amount payable under this coverage, the Period of
file supplemental authority. Because Circus Circus does              Interruption [*4] shall be: The period from the time
not and cannot allege direct physical loss or damage—                of direct physical loss or damage from a Covered
to its property or others'—sufficient to trigger coverage            Cause of Loss to . . . the time when . . . normal
under its insurance policy, I grant AIG's motion and                 operations resume; or [] physically damaged
dismiss those claims with prejudice. But I grant Circus              buildings and equipment could be repaired or
Circus leave to amend to add claims for violations of                replaced[.]12
NRS 686A.310(1)(c).                                              Subject to the conditions of the time-element-coverage
                                                                 provision, and its "direct physical loss or damage"
                                                                 requirement, the policy also provides additional time-
Background5                                                      element coverages, including:

At midnight on March 17, 2020, Nevada's Governor                          Contingent Time Element [Coverage.] If direct
Steve Sisolak ordered the cessation of all gaming                         physical loss or damage to property of the type
activities in the state to prevent the spread of SARS-                    insured under this Policy of a direct supplier or
CoV-2, the virus responsible for the COVID-19 [*3]                        direct customer of the Insured is damaged by a
pandemic.6 So Circus Circus folded up the big top,                        Covered Cause of Loss . . . then this Policy is
closing its casino doors to comply with the governor's                    extended to cover the actual loss of income and
order.7 For the next few months, Circus Circus's                          extra expense sustained by the Insured during the
gambling floor remained closed, depriving its thousands                   Period of Interruption with respect to such property
of patrons of the opportunity to enjoy its 1,100 gaming                   of the supplier that sustains such loss or damage[.]
attractions.8 In light of the losses sustained by this
                                                                          Extra Expense [Coverage.] This Policy is
closure, Circus Circus requested insurance coverage
                                                                          extended to cover the loss sustained by the Insured
from its provider, AIG.9
                                                                          for Extra Expense during the Period of Interruption
Circus Circus's policy provides coverage for "all risks of                resulting from direct physical loss or damage by a
direct physical loss or damage" to its property "from a                   Covered Cause of Loss to Insured Property[.]
[c]overed [c]ause of [l]oss."10 A covered cause of loss is
                                                                          Ingress & Egress [Coverage.] This Policy is
defined as "a peril or other type of loss, not otherwise
                                                                          extended to cover the actual loss of income and
excluded" by the policy.11 But coverage is subject to
                                                                          extra [*5] expense sustained during the period of
terms and conditions, including coverage and exclusion
                                                                          time when partial or total physical ingress to or
provisions, that limit the "physical loss or damage" from
                                                                          egress from the Insured's real or personal property
which Circus Circus could recover from AIG. Notably,
                                                                          is prohibited as a direct result of a Covered Cause
the time-element-coverage provision covers:
                                                                          of Loss to property of others[.]
         [A]ctual loss of income sustained by the Insured
                                                                     Interruption by Civil or Military Authority
         during the necessary partial or total interruption of
                                                                     [Coverage.] This policy is extended to cover the
         the Insured's business operations . . . during the
                                                                     actual loss of income and Extra Expense sustained
         Period of Interruption directly resulting from a
                                                                     during the period of time when an order of civil or
         Covered Cause of Loss[.] In determining the
                                                                     military authority prohibits total or partial access to
                                                                     the Insured's real or personal property, provided
                                                                     such order is a direct result of a Covered Cause of
5 Thisis merely a summary of facts alleged in the complaint          Loss to property of others and such property of
and should not be construed as findings of fact.                     others is within [a certain] distance[.]13
6 ECF     No. 1, ¶¶ 38-39.                                       The policy also excludes coverage for:
                                                                     The actual, alleged[,] or threatened release,
7 Id.   at ¶ 40.                                                     discharge, escape[,] or dispersal of Pollutants or
8 Id.                                                                Contaminants, all whether direct or indirect,
        at ¶ 8; ECF No. 26 at 17.
9 ECF     No. 1, ¶¶ 36, 45.
                                                                 12 Id.   at 26-27.
10 Id.   at ¶ 47; ECF No. 2-1 (policy).
11 ECF                                                           13 Id.   at 28-29.
           No. 2-1 at 43.
                Case 2:20-cv-00965-JCM-EJY Document 83 Filed 03/04/21 Page 16 of 22
                                                                                                                   Page 3 of 9
                                               2021 U.S. Dist. LEXIS 36306, *5

         proximate or remote or in whole or in part caused         the potential [*7] of liability under the policy."20 While all
         by, contributed to or aggravated by any Covered           doubts as to coverage are "resolved in favor of the
         Cause of Loss under this Policy . . . .                   insured," the "duty to defend is not absolute."21 "A
                                                                   potential for coverage only exists when there is arguable
         Pollutants or Contaminants means any solid, liquid,       or possible coverage" and "[d]etermining whether an
         gaseous[,] or thermal irritant or contaminant,            insurer owes a duty to defend is achieved by comparing
         including smoke, vapor, soot, fumes, acids, alkalis,      the allegations of the complaint with the terms of the
         chemicals[,] and waste, which after its release can       policy."22 Interpreting insurance contract terms in
         cause or threaten [*6] damage to health or human
                                                                   Nevada is normally a job for the court.23
         welfare or causes or threatens damage,
         deterioration, loss of value, marketability or loss of
         use to property issued hereunder, including, but not
                                                                   A. Circus Circus fails to plausibly allege direct
         limited to, bacteria, virus, or hazardous substances
                                                                   physical loss or damage.
         . . . .14
                                                                   Circus Circus's policy requires it to show its own or a
Circus Circus submitted its claim to AIG on March 20,              neighboring business's "direct physical loss or damage"
2020, citing physical loss and damage caused by                    to receive coverage under any of the cited policy
COVID-19, which had sickened its employees and                     provisions.24 The casino correctly notes that the terms
"contaminat[ed] objects and surfaces."15 After AIG                 "direct physical loss or damage" are undefined, and it
denied the casino's claim on June 19, 2020, Circus                 argues that the losses it incurred by closing its gaming
Circus sued, seeking declaratory relief and breach-of-             floor fall within a reasonable interpretation of that
contract remedies.16 AIG moves to dismiss Circus                   provision and that other courts have construed similar
Circus's complaint, largely arguing that the policy does           policies to support coverage. An insurance policy "is
not provide coverage for the casino's purely economic              enforced according to its terms to effectuate the parties'
losses.17 It also seeks leave to file additional,                  intent,"25 viewing its provisions "in their plain, ordinary[,]
supplemental authority in support of its position.18               and popular sense."26 In Nevada, any limitation in
Circus Circus opposes both motions and seeks leave to              policy [*8] coverage must "clearly and distinctly
amend its complaint to add factual support for two                 communicate[] to the insured the nature of the
additional causes of action—breach of the implied                  limitation."27 "To determine whether a term is
covenant of good faith and fair dealing and violations of          ambiguous, it should not be viewed standing alone, but
Nevada Revised Statute 686A.310(1)(c), (e).19                      rather in conjunction with the policy as a whole 'in order
                                                                   to give a reasonable and harmonious meaning and

Discussion

                                                                   20 UnitedNat'l Ins. Co. v. Frontier Ins. Co., 99 P.3d 1153, 1158
                                                                   (Nev. 2004).
I. Motion to dismiss [ECF No. 17]
                                                                   21 Id.

Under Nevada law, an insurer "bears a duty to defend
                                                                   22 Id.
its insured whenever it ascertains facts [that] give rise to
                                                                   23 See Century Sur. Co. v. Casino W., Inc., 329 P.3d 614, 616
                                                                   (Nev. 2014).
14 Id.                                                             24 ECF   No. 2-1.
         at 20, 49 (emphasis added).
15 ECF     No. 1, ¶¶ 42, 45, 54.                                   25 Burrows   v. Progressive Cas. Ins., 820 P.2d 748, 749 (Nev.
16 See
                                                                   1991).
          generally id.
17 ECF     No. 17.                                                 26 Siggelkow  v. Phoenix Ins. Co., 846 P.2d 303, 304 (Nev.
18 ECF
                                                                   1993) (citing Nat'l Union Fire Ins. Co. v. Reno's Exec. Air, 682
      No. 54. I granted AIG's first motion seeking leave to file
                                                                   P.2d 1380, 1382 (Nev. 1984)).
supplemental authority on November 23, 2020. ECF No. 41.
19 ECF                                                             27 Reno's
           Nos. 26, 59, 62.                                                    Exec. Air, 682 P.2d at 1382.
               Case 2:20-cv-00965-JCM-EJY Document 83 Filed 03/04/21 Page 17 of 22
                                                                                                                   Page 4 of 9
                                               2021 U.S. Dist. LEXIS 36306, *8

effect to all its provisions.'"28                                  Recognizing the weight of this authority, Circus Circus
                                                                   attempts to factually and legally distinguish its case,
While neither party identifies controlling Nevada                  juggling arguments that (1) it has alleged multiple
authority that has explicitly interpreted the term "direct         instances of physical damage to its premises and (2)
physical loss or damage," the Nevada Supreme Court                 "direct physical loss" under the policy reasonably
has generally cabined claims for coverage under similar            encompasses temporary "loss of use."34 With respect to
policies to plaintiffs who allege some sort of structural or       its first argument, the complaint comes up short, with
physical change to a property, which actually altered its          Circus Circus largely repeating that it needed to
functionality or use.29 The Ninth Circuit has agreed with          temporarily shutter;35 asserting that the pandemic and
such a reading, upholding both an exclusion of                     this closure qualify under the policy;36 and intoning the
coverage under a "direct physical loss or damage"                  conclusory mantra that it "experienced direct 'physical
provision when the "record reveal[ed] that there was no            damage' to its property because of COVID-19," [*10]
damage caused by the fire;"30 and affirming dismissal of           without explaining what constitutes that direct, physical
"intangible" claims under a policy's "direct physical loss"        damage.37 Even the few instances where Circus Circus
provision.31 California courts, which often guide                  purports to identify the property damage it suffered—
Nevada's, have consistently interpreted "direct physical           noting that its employees have taken ill and implying,
loss" to require a "distinct, demonstrable, physical               but not quite stating, that its "objects and surfaces" were
alteration of the property" or a "physical change in the           "contaminat[ed]" by COVID-1938—its efforts still fail to
condition [*9] of the property."32 This requirement is no          allege a physical alteration. Circus Circus's own
less true in the context of the SARS-CoV-2 pandemic,               pleadings indicate that, while the pandemic is ongoing,
where a growing number of courts across the country,               any alleged surface-contamination is ephemeral—the
including this one, have reasoned that pure, economic              virus is only detectable on surfaces for "up to three
losses caused by COVID-19 closures do not trigger                  days."39 And Circus Circus makes it clear that it
policy coverage predicated on "direct physical loss or             temporarily shut down not because COVID-19 damaged
damage."33                                                         its or its neighbors' property, but because it was ordered


                                                                   trigger coverage under the policy at issue here") (collecting
28 Fourth
        St. Place v. Travelers Indem. Co., 270 P.3d 1235,          cases); Johnson v. Hartford Fin. Servs. Grp., Inc., No. 1:20-cv-
1239 (Nev. 2011).                                                  02000, 2021 WL 37573, at *5 (N.D. Ga. Jan. 4, 2021)
                                                                   ("Plaintiffs do not allege any tangible alteration to a single
29 See Fed. Ins. Co. v. Coast Converters, 339 P.3d 1281, 1283      physical edifice or piece of equipment [that] the COVID-19
(Nev. 2014) (describing "electrical problems at a plastic bag      virus caused."); 10E, LLC v. Travelers Indem. Co of Conn.,
manufacturing plant [that] led to damaged machinery and an         No. 2:20-cv-04418, 2020 WL 6749361, at *2 (C.D. Cal. Nov.
increased number of defective bags being produced");               13, 2020); Levy Ad Grp., Inc. v. The Chubb Corp. dba Chubb
Farmers Home Mut. Ins. Co. v. Fiscus, 725 P.2d 234, 236            Grp. of Ins. Cos., No. 2:20-cv-00763 (D. Nev. Feb. 16, 2021).
(Nev. 1986) (upholding coverage determination under a              Because I am well acquainted with the national precedent
"physical loss" provision for damages to a home caused by          discussing COVID-19 insurance coverage and AIG does not
flooding "from disconnected water supply pipes").                  prevent controlling authority in its motion, I need not and do
30 Commonwealth
                                                                   not refer to AIG's second motion for leave to file supplemental
                     Enters. v. Liberty Mut. Ins. Co., 101 F.3d
                                                                   authority, ECF No. 54, and thus deny it.
705 (table) (9th Cir. 1996).
                                                                   34 ECF No. 26 at 6 (citing ECF No. 1, ¶¶ 40, 41, 43, 44, 49-55,
31 Sentience Studio, LLC v. Travelers Ins. Co., 102 F. App'x       100, 101, 111-13, 123, 124).
77, 81 (9th Cir. 2004) (unpublished).                              35 ECF     No. 1, ¶¶ 40, 43, 44.
32 MRI Healthcare Ctr. of Glendale, Inc. v. State Farm Gen.        36 Id.   at ¶¶ 49-52, 55, 100, 111-13, 123.
Ins. Co., 187 Cal. App. 4th 766, 771, 779-80 (2010) (internal
quotation marks and citations omitted).                            37 Id.   at ¶¶ 54, 101, 124.
33 Emerald Coast Rests., Inc. v. Aspen Specialty Ins. Co., No.     38 Id. at ¶ 54 ("Circus Circus has also experienced direct
20-cv-5898, 2020 WL 7889061, at *2 (N.D. Fla. Dec. 18,             'physical damage' to its property because of COVID-19.
2020); Carrot Love, LLC v. Aspen Specialty Ins. Co., No. 20-       COVID-19 also causes physical damage to property because
23586-Civ, 2021 WL 124416, at *2 (S.D. Fla. Jan. 13, 2021)         it contaminates objects and surfaces as described above.").
(noting the "nearly unanimous view that COVID-19 does not
cause direct physical loss or damage to a property sufficient to   39 Id.   at ¶ 26; ECF No. 26 at 17.
              Case 2:20-cv-00965-JCM-EJY Document 83 Filed 03/04/21 Page 18 of 22
                                                                                                                  Page 5 of 9
                                              2021 U.S. Dist. LEXIS 36306, *10

to do so by the governor.40 The casino also fails to             in Unmasked Management, Inc. v. Century-National
allege any actual, physical change to its property               Insurance Co., a fourth judge reasoned that "the alleged
requiring remediation. The paucity of these allegations          presence of COVID-19 in or on the covered property," or
is hardly sufficient to show the type of distinct,               allegations that "at least one of [its] employees tested
demonstrable, physical alteration or change in the               positive for COVID-19," were insufficient to warrant
condition of the property needed to show "direct                 coverage under a "direct physical loss or damage"
physical loss or damage."                                        insurance policy.45 I find their reasoning persuasive and
                                                                 join them.
Nor am I persuaded by Circus Circus's second
argument that "direct physical loss" reasonably                  Circus Circus's reliance on non-binding cases like JGB
encompasses temporary "loss of use." This claim, which           Vegas Retail Lessee, LLC v. Starr Surplus Lines
hinges [*11] on the disjunctive tense in the clause              Insurance Co.,46Studio 417, Inc. v. The Cincinnati
"direct physical loss or damage," finds no basis in the          Insurance Co.,47 or Meridian Textiles, Inc. v. Indemnity
plain language of the provision, which requires the              Insurance Co. of North America48 does not alter this
plaintiff to allege a permanent "loss" or dispossession          result. JGB Vegas Retail Lessee is an unpublished, trial-
from the property. Circus Circus has alleged nothing of          court opinion decided under Nevada Rule of Civil
the sort, admitting that it reopened its doors a few             Procedure 12(b)(5), which articulates a lenient "notice"
months after the governor's closure orders.41 Multiple           pleading standard [*13] that has been abandoned by
courts have reasoned similarly, dismissing identical             the federal courts.49Meridian Textiles, Inc. merely held
arguments and allegations because they are insufficient          that when an object, like yarn, is damaged by an
to show direct physical loss or damage. In Protégé               intangible material so as to require a form of
Restaurant Partners LLC v. Sentinel Insurance                    remediation affecting the quality of the yarn itself, a
Company, Ltd., for example, a California district-court          plaintiff may be able to show physical damage or loss.50
judge recited numerous cases dismissing claims similar           No similar injury has occurred here. And while Studio
to the casino's, reasoning that "[w]here a policy                417, Inc. superficially supports Circus Circus's position,
additionally requires 'direct physical loss of or physical       it is a heavily criticized, out-of-circuit opinion that is
damage to property,' there must either be a physical             explicitly at odds with decisions in the Ninth Circuit and
change in the condition or a permanent dispossession             California,51 which Nevada courts often rely upon for
of the property."42 In Selane Products, Inc. v.                  guidance. And unlike the Sudio 417, Inc. plaintiff, Circus
Continental Casualty Co., another district-court judge           Circus fails to allege that any actual, physical damage to
reasoned that even though COVID-19 "can adhere to                its casino or its neighbors' property caused it to close or
surfaces of property for several days," such allegations
still fail to show "a distinct, demonstrable, physical
alteration."43 So too in Mortar and Pestle [*12] Corp. v.
                                                                 Supp. 3d , 2020 WL 7495180, at *4 (N.D. Cal. 2020)
Atain Specialty Insurance Co., where another judge held          (internal quotation marks and citations omitted).
that the "physical presence of the virus," which has
"intruded upon the property" and infected individuals,"          45 Unmasked  Mgmt., Inc. v. Century-Nat'l Ins. Co., No. 3:20-
does not "plausibly allege coverage" under a policy              cv-01129, 2021 WL 242979, at *6 (S.D. Cal. Jan. 22, 2021).
insuring against "direct physical loss or damage."44 And
                                                                 46 JGB Vegas Retail Lessee, LLC v. Starr Surplus Lines Ins.
                                                                 Co., No., A-20-816628-B, 2020 WL 7190023 at *2 (D. Ct. Nev.
40 ECF No. 1, ¶¶ 40-43 (noting that people infected with         Nov. 30, 2020).
COVID-19 were on the property prior to its close, which
occurred within one minute of the governor's mandate).           47 Studio417, Inc. v. The Cincinnati Ins. Co., 478 F. Supp. 3d
41 ECF
                                                                 794, 795 (W.D. Mo. 2020).
         No. 26 at 17.
                                                                 48 Meridian
                                                                           Textiles, Inc. v. Indem. Ins. Co. of N.A., No. CV 06-
42 ProtégéRest. Partners LLC v. Sentinel Ins. Co., Ltd., No.
                                                                 4766, 2008 WL 3009889, at *6 (C.D. Cal. Mar. 20, 2008).
20-cv-03674, 2021 WL 428653, at *4 (N.D. Cal. Feb. 8, 2021).
                                                                 49 JGB   Vegas Retail Lessee, LLC, 2020 WL 7190023 at *2.
43 SelaneProds., Inc. v. Cont'l Cas. Co., F. Supp. 3d ,
2020 WL 7253378, *4 (C.D. Cal. 2020) (internal quotation         50 Meridian   Textiles, Inc., 2008 WL 3009889 at *6.
marks and citations omitted).
                                                                 51 Studio417, Inc., 478 F. Supp. 3d at 801; see Protégé Rest.
44 Mortar   and Pestle Corp. v. Atain Specialty Ins. Co.,   F.   Partners LLC, 2021 WL 428653 at *5.
              Case 2:20-cv-00965-JCM-EJY Document 83 Filed 03/04/21 Page 19 of 22
                                                                                                                 Page 6 of 9
                                             2021 U.S. Dist. LEXIS 36306, *13

directly caused the governor to order its closure.52            stemming from carbon monoxide poisoning.57 But that
Because these cases are not on the nose, I find that            decision, which imposed broad coverage for a third-
Circus Circus has not alleged sufficient physical loss or       party policy that limited liability for traditional
damage sufficient to trigger its policy's coverage.             pollutants,58 is of limited help here because I must
                                                                interpret a first-person policy broadly limiting liability for
                                                                health-harming contaminants and environmental
B. Circus Circus's policy excludes its losses.                  pollutants. Thus, I must determine whether the virus that
                                                                causes COVID-19 falls within the definition of a "virus"
Even were I to find that Circus Circus had alleged              that    has      been    "releas[ed]"   dispers[ed],"       or
physical damage to its property covered by the policy,          "discharg[ed]," or has "escape[d]," causing damage to
the pollutants-or-contaminants [*14] exclusion would            health and human welfare.
preclude coverage. To prove that an exclusion prevents
coverage under a policy, the insurer must (1) "write the        I find that the SARS-CoV-2 virus and resulting COVID-
exclusion in obvious and unambiguous language," (2)             19 pandemic falls squarely within the policy's pollutants-
show that the insurer's proposed interpretation is the          or-contaminants exclusion. Circus Circus cannot
only fair interpretation of the exclusion, and (3) show         reasonably claim that SARS-CoV-2 is not a virus.59 Its
that the exclusion clearly applies to the claim at hand.53      own pleadings support a finding that the virus has been
Under the terms of the policy, AIG does not provide             released, dispersed, and discharged into the
coverage for the "release, discharge, escape, or                atmosphere, resulting in infections and transmissions.60
dispersal" of pollutants or contaminants, which are             And Circus Circus also contorts the clear
defined to include "any solid, liquid, gaseous, or thermal      language [*16] of the policy when it argues that the
irritant or contaminant," "which after its release can          exclusion requires the virus to have been released from
cause or threaten damage to human health or welfare,"           solid waste,61 improperly deleting an intermediary
"including, but not limited to, bacteria, virus, or             clause in order to support its reading. Such efforts are
hazardous substances."54 Circus Circus argues that this         unpersuasive and have been rejected by courts before
exclusion does not apply to COVID-19 because (1) the            me.62 So I also find that Circus Circus could not expect
clause is ambiguous and subject to multiple, reasonable         coverage under this policy for damages caused by the
interpretations; and (2) the complaint contains no              COVID-19 pandemic.
allegations about COVID-19's dispersal.55

In Century Surety Co. v. Casino West, Inc., the Nevada
Supreme Court had the chance to interpret a similar             57 Id.   at 617.
clause, reasoning that it was ambiguous as to whether
the clause excluded damage caused [*15] by carbon               58 Id.

monoxide.56 Noting that the clause could be construed           59 ECF     No. 26 at 22.
as one applying to "traditional environmental pollution"
or a broader set of "pollutants," that Court certified that     60 See, e.g., ECF No. 1 at ¶¶ 24 n.5 (citing WHO, Coronavirus
the exclusion did not necessarily apply to claims               Disease 2019 (COVID-19) Situation Report - 73 (Apr. 2, 2020)
                                                                ("Data from published epidemiology and virologic studies
                                                                provide evidence that COVID-19 is primarily transmitted from
                                                                symptomatic people to others who are in close contact through
                                                                respiratory droplets, by direct contact with infected persons, or
52 See
                                                                by contact with contaminated objects and surfaces.")); 25
         Protégé Rest. Partners, 2021 WL 428653 at *5.
                                                                ("COVID-19 [is] spready by human-to-human transfer . . . .");
53 Big-D
                                                                25 n.6 (citing WHO, Modes of transmission of virus causing
        Const. Corp. v. Take it for Granite Too, 917 F. Supp.
                                                                COVID-19: implications for IPC precaution recommendations
2d 1096, 1113 (D. Nev. 2013) (quoting Powell v. Liberty Mut.
                                                                (Mar. 29, 2020) (noting that COVID-19 is often spread through
Fire Ins. Co., 252 P.3d 668, 673 (Nev. 2011) (internal
                                                                aerosols and droplets, dispersed through the air by acts like
quotation marks omitted)).
                                                                breathing, coughing, or sneezing)); see also ECF No. 23 at 5
54 ECF   No. 2-1 at 20, 49.                                     n.3.
55 ECF   No. 26 at 20-21.                                       61 ECF     No. 26 at 22 n.19.

56 CenturySur. Co. v. Casino W., Inc., 329 P.3d 614, 616        62 See,e.g., Diesel Barbershop, LLC v. State Farm Lloyds, 479
(Nev. 2014).                                                    F. Supp. 3d 353, 358 (W.D. Tex. 2020).
                Case 2:20-cv-00965-JCM-EJY Document 83 Filed 03/04/21 Page 20 of 22
                                                                                                                        Page 7 of 9
                                                 2021 U.S. Dist. LEXIS 36306, *16

                                                                      adjudicating the casino's coverage claim.69 Other district
II. Motion for leave to amend [ECF No. 62]                            courts have granted plaintiffs leave to amend in similar
                                                                      circumstances.70 Like the plaintiffs in those cases,
Rule 15(a)(2) of the Federal Rules of Civil Procedure                 Circus Circus could not have been aware of these
directs that "[t]he court should freely give leave when               "behind-the-scenes" facts until December 2020, so I find
justice so requires."63 But when a party moves to                     that Circus Circus's belated amendment request is not
amend after the deadlines set in the court's scheduling               due to a lack of diligence and that it has established
order, the party must first show "good cause" to do so                good cause for amendment.
under Rule 16.64 Once good cause has been
established, district courts consider five factors to
determine whether to grant leave to amend: (1) bad                    B. The factors weigh in favor of amendment [*18] .
faith, (2) undue delay, (3) prejudice to the opposing
party, (4) futility of amendment, and (5) whether the                 When "good cause" has been established under Rule
plaintiff has previously amended the complaint.65                     16, courts examine whether amendment is proper under
"Futility alone can justify the denial of a motion to                 the standards outlined in Rule 15(a). The Ninth Circuit
amend."66                                                             has repeatedly affirmed that there is a strong public
                                                                      policy in favor of permitting amendment.71 Conceding
                                                                      that Circus Circus has not sought to amend its
A. Good cause exists to [*17] permit amendment.                       complaint before, AIG focuses on the futility, propriety,
                                                                      and prejudice of amendment, arguing that (1) Circus
Rule 16's good-cause standard "primarily considers the                Circus cannot succeed on its claims as a matter of law;
diligence of the party seeking the amendment.'"67                     (2) amendment will disrupt the parties' discovery
Circus Circus argues that its request to amend after the              schedule, causing undue prejudice; and (3) bad faith
deadline was not prompted by a lack of diligence, but                 motivates Circus Circus's unduly delayed amendment.
because discovery revealed new facts that would
support its (as-yet unpled) claims for breach of the
implied covenant of good faith and fair dealing and NRS               1. Amendment to add an NRS 686A.310(1)(c) claim
§§ 686A.310(1)(c), (e). While AIG is correct that some                is not futile.
of these facts were available to Circus Circus at the
beginning of this litigation,68 many critical facts were not          AIG argues that amendment would be futile because
available until it received AIG's discovery responses in              Circus   Circus's   breach-of-contract,  declaratory-
December 2020—particularly those facts that support its               judgment, proposed breach-of-the-implied-covenant,
assertion that AIG unduly delayed in investigating and                and proposed NRS 686A.310(1)(c), (e) claims fail as a
                                                                      matter of law. With respect to the breach-of-contract
                                                                      claim and declaratory-judgment request, I agree that

63 Carrico    v. City & Cnty of S.F., 656 F.3d 1002, 1008 (9th Cir.
2011).
                                                                      69 E.g., ECF No. 62 at 8 (describing discovery responses
64 Johnson  v. Mammoth Recreations, Inc., 975 F.2d 604, 609           indicating that AIG told its claims adjuster to "sit tight" and do
(9th Cir. 1992).                                                      nothing, while it determined whether to provide coverage).

                                                                      70 Drummer    v. Alpha Team Constr., No. 2:18-cv-01251, 2019
65 Johnson    v. Buckley, 356 F.3d 1067, 1077 (9th Cir. 2004)
(internal citation omitted).                                          WL 2518446, at *2 (D. Nev. Jun. 17, 2019) ("Here, Plaintiff did
                                                                      not obtain the relevant information concerning employment
66 Id.   (internal citation omitted).                                 document until May 13, 2019 . . . . Accordingly, the Court finds
                                                                      that, in the circumstances of this case, Plaintiff has been
67 Mammoth  Recreations, Inc., 975 F.2d at 609; Neidermeyer           diligent."); Zambrano v. Cardenas Mkts., Inc., No. 2:16-cv-
v. Caldwell, 718 F. App'x. 485, 488 (9th Cir. 2017)                   01659, 2016 WL 7045710, at 2 (D. Nev. Dec. 2, 2016)
(unpublished).                                                        (permitting untimely amendment when new documents
                                                                      unearthed additional, key facts).
68 For example, Circus Circus was well-aware of the limited
scope of AIG's insurance adjuster's questions when those              71 Bowles   v. Reade, 198 F.3d 752, 757 (9th Cir. 1999);
questions were initially posed. See ECF No. 62 at 4 (reciting         Eminence Cap., LLC v. Aspeon, Inc., 316 F.3d 1048, 1051
April 1, 2020, questions).                                            (9th Cir. 2003).
              Case 2:20-cv-00965-JCM-EJY Document 83 Filed 03/04/21 Page 21 of 22
                                                                                                               Page 8 of 9
                                               2021 U.S. Dist. LEXIS 36306, *18

amendment would be futile; Circus Circus cannot allege              liable to its insured for any damages sustained by the
facts that would escape the policy's pollutant-or-                  insured as [*20] a result of the commission of any act
contaminant exclusion, much less allege facts showing               [identified in § 686A.310(1)] as an unfair practice."76 In
that the virus caused direct physical loss or damage to             its proposed amended complaint, Circus Circus has
its property. Amendment would also be [*19] futile to               alleged sufficient facts to show that AIG failed to
add Circus Circus's implied-covenant and NRS                        implement a reasonable process for promptly resolving
686A.310(1)(e) claims. Under Nevada law, both causes                its coverage claim, using an unlicensed claims adjuster
of action require a plaintiff to demonstrate that an                who asked limited questions and unreasonably delayed
insurer refused to provide coverage "without proper                 resolution of Circus Circus's claim.77 And while AIG
cause to compensate its insured for a loss covered by               disputes whether Circus Circus was actually damaged
the policy."72 To constitute a denial "without proper               by the alleged absence of this process,78 that factual
cause" an insurer must have an "actual or implied                   issue cannot be resolved on a Rule 12(b)(6) motion. So
awareness of the absence of a reasonable basis for                  I find that amendment would not be futile with respect to
denying benefits of the policy."73 Here, AIG had a                  Circus Circus's NRS 686A.310(1)(c) claim.
reasonable basis to deny Circus Circus coverage—a
basis that has only been confirmed by my ruling on
AIG's Rule 12(b)(6) motion.74 So I find that amendment              2. The remaining factors permit amendment.
would be futile, and deny Circus Circus's motion with
respect to its breach-of-contract, NRS 686A.310(1)(e),              Because I find that Circus Circus predicated its
and breach-of-the-implied-covenant claims, as well as               amendment request on facts it only recently learned in
its request for declaratory judgment.                               the discovery process, I find that its amendment was not
                                                                    motivated by bad faith or the result of undue delay. But I
But amendment is not futile with respect to Circus                  am sympathetic to AIG's concerns that it will be
Circus's NRS 686A.310(1)(c) claim. Under that section               prejudiced by Circus Circus's belated filing, particularly
of the unfair-claims statute, it is an unfair practice to           with respect to any discovery needed to dispute the
"fail[] to adopt and implement reasonable standards for             casino's new NRS 686A.310(1)(c) claim and alleged
the prompt investigation and processing of claims                   damages.79 This potential prejudice could, however, be
arising under insurance policies."75 And an "insurer is             remedied by an extension of the discovery period
                                                                    beyond May 14, [*21] 2021, and need not necessarily
                                                                    stand in the way of permitting amendment. So I grant
                                                                    Circus Circus's motion for leave to amend in order to
72 United    States Fidelity & Guar. Co. v. Peterson, 540 P.2d      add its NRS 686A.310(1)(c) claim.
1070, 1071 (Nev. 1975); see also Nev. Rev. Stat. §
686A.310(1)(e) ("Engaging in any of the following activities is
considered to be an unfair practice: [] Failing to effectuate
                                                                    Conclusion
prompt, fair[,] and equitable settlements of claims in which
liability of the insurer has become reasonably clear.").
                                                                    IT IS THEREFORE ORDERED that AIG's motion to
73 Am.                                                              dismiss [ECF No. 17] is GRANTED. Circus Circus's
       Excess Ins. Co. v. MGM Grand Hotels, Inc., 729 P.2d
1352, 1354 (Nev. 1986) (internal citations omitted).                claims for declaratory judgment and breach of contract
                                                                    are DISMISSED WITH PREJUDICE.
74 Tenzer ex rel. A.T. v. Minn. Life Ins. Co., 826 F. App'x. 654,
655 (9th Cir. 2020) (unpublished) (upholding district court's       IT IS FURTHER ORDERED that AIG's motion for leave
denial of bad-faith-breach claim because "there can be no           to file supplemental authority [ECF No. 54] is DENIED.
finding of bad faith" when "an insurer is legally entitled to
rescind a policy"); see also Sherwin v. Infinity Auto Ins. Co.,     IT IS FURTHER ORDERED that Circus Circus's motion
No. 2:11-cv-00043, 2013 WL 5918312, at *3 (D. Nev. Oct. 31,         for leave to amend [ECF No. 62] is GRANTED. Plaintiff
2013) ("The key to a bad faith claim is whether or not denial of
the coverage was reasonable."), aff'd, 639 F. App'x. 466 (9th
Cir. 2016); CP Food & Beverage, Inc. v. United States Fire          76 Id.   § 686A.310(2).
Ins. Co., 324 F. Supp. 3d 1172, 1178 (D. Nev. 2018) ("[I]f the
                                                                    77 ECF     No. 62-1, ¶¶ 92-102.
insurer had a reasonable basis for its decision, there can be
no finding of bad faith as a matter of law.").                      78 ECF     No. 67 at 12-13.

75 Nev.   Rev. Stat. § 686A.310(1)(c).                              79 Id.   at 6-10.
           Case 2:20-cv-00965-JCM-EJY Document 83 Filed 03/04/21 Page 22 of 22
                                                                              Page 9 of 9
                                           2021 U.S. Dist. LEXIS 36306, *21

is directed to file its first amended complaint alleging its
single, remaining cause of action for violations of NRS
686A.310(1)(c) by March 12, 2021. If it fails to do so,
this case will be dismissed with prejudice.

/s/ Jennifer A. Dorsey

U.S. District Judge Jennifer A. Dorsey

Dated: February 26, 2021


  End of Document
